BARFIELD Judge.
We treat appellants’ attempt to appeal from a notice of voluntary dismissal filed in the trial court and from subsequent related orders as a petition for writ of certiorari. Upon motion by the appellants, the trial judge reviewed the notice and determined it to be a complete dismissal of all causes then pending under a two count amended complaint. We find no abuse of discretion by the trial judge in his review of the notice and no departure from the essential requirements of law. Accordingly, the petition is denied.
JOANOS and WIGGINTON, JJ., concur.